Citation Nr: 0906389	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected pension benefits, to 
include an additional housebound allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to November 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 determination of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Jackson, Mississippi, which denied the above 
claim.

In November 2008, the Veteran and his son testified at a 
video conference hearing over which the undersigned Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks VA pension benefits due to nonservice-
connected disability which is permanent and total in nature.  
The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  A veteran meets the service requirements if he (1) 
served in the active military, naval or air service for 
ninety (90) days or more during a period of war; (2) is 
permanently and totally disabled from nonservice-connected 
disability not due to his own willful misconduct; and (3) 
meets the net worth requirements under 38 C.F.R. § 3.274, and 
does not have an annual income in excess of the applicable 
maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 
3.23, 3.3 (2008).  38 U.S.C.A. §§ 1502, 1521 (West 2002 & 
Supp. 2007).

The MAPR is published in Appendix B of VA Adjudication Manual 
M21-1R and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2008).  In addition, 
a disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older.  See 38 U.S.C.A. § 1513 (West 2002).

In August 2006, the Veteran submitted an Income-Net Worth And 
Employment Statement (VA Form 21-527) in which he reported a 
monthly gross income from the Social Security Administration 
in the amount of $1,036.00 for himself and $330.00 for his 
spouse.  This would total a household income of $1,366.00.

In March 2007, the RO obtained verification from the Social 
Security Administration as to the amount of the Veteran's 
award.  Specifically, it was determined that as of December 
2006, the Veteran was being paid $1,323.50 per month, and his 
spouse was being paid $453.00, for a total household income 
of $1,776.50.  As the Veteran reported no other income and no 
unreimbursed medical expenses, the Board has calculated his 
income over a 12-month annualization period as being 
$21,318.20.

In calendar year 2007, the Veteran and his wife each paid 
$93.50 per month in Medicare premiums for a total of 
$2,244.00 per year in allowable medical expenses. Although 
the Veteran has indicated that he has additional medical 
expenses, he has not actually reported any additional 
unreimbursed medical expenses to VA.  The VA can only 
consider medical expenses that are more than $716.00, which 
is five percent of $14,313.00 (the Veteran's MAPR).  
Therefore, the VA can consider unreimbursed medical expenses 
of $1,528.00 ($2,244.00 minus $716.00).  The 


Veteran's family income for VA purposes for 2007 is 
$19,790.20 ($21,318.20 minus $1,528.00).  The income limit 
for a Veteran with one dependent receiving additional 
allowance for housebound benefits is $16,740.00 effective 
December 1, 2006.  

While the Veteran's family income for VA purposes for 2007 is 
$19,790.20, thus exceeding the additional allowance for 
housebound benefits is $16,740.00, the Board notes that the 
MARP for Aid and Attendance benefits with one dependent, 
effective as of December 1, 2006, is $21,615.00.  If the 
Veteran were found to be in need of the regular aid and 
attendance of another person, then his annual family income 
would not exceed the applicable MARP.  A review of the record 
indicates that the veteran may be in need of aid and 
attendance.  However, it does not appear that the RO 
considered whether the Veteran was in need of the regular aid 
and attendance of another person when determining whether his 
family income exceeded the applicable MARP.  As such, on 
remand, the RO/AMC is directed to consider whether the 
Veteran is in need of aid and attendance of another person 
when determining whether he qualifies for a nonservice-
connected disability pension.

Indeed, in September 2007, the Veteran underwent a VA Aid and 
Attendance or Housebound examination during which it was 
determined that he could not do his activities of daily 
living.  He was said to need the assistance of another in 
protecting himself from the ordinary hazards of daily 
environment.  He was restricted to his home with his chronic 
dizziness, and he was not driving.  However, the examiner 
concluded, in contradictory fashion, that it was at least as 
likely as not that he was housebound without assistance due 
to his disabilities.  Therefore, it is unclear from this 
examination report whether the Veteran requires the regular 
aid and attendance of another person.  In this regard, the 
need for further examination of the Veteran is left to the 
discretion of the RO/AMC.

Accordingly, the case is REMANDED for the following action:



1.  The RO/AMC shall readjudicate the 
Veteran's claim for nonservice-connected 
disability pension, giving consideration 
whether the Veteran is in need of aid and 
attendance of another person due to his 
disabilities.  If the RO/AMC determines 
that the Veteran is in need of aid and 
attendance of another person, 
consideration of his claim should be 
undertaken with regard to the MARP for Aid 
and Attendance benefits with one 
dependent.  The need for further 
examination of the Veteran is left to the 
discretion of the RO/AMC.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication. 

3.  If the benefit sought on appeal 
remains denied, the RO/AMC shall provide 
the Veteran and his representative  with a 
Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




